COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-358-CR
 
THE
STATE OF TEXAS                                                                STATE
 
                                                   V.
FREDDIE D.
GARRETT                                                            APPELLEE
                                               ----------
             FROM THE 158TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AState=s Motion To
Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See id.; Tex.
R. App. P. 43.2(f).
It is further ordered that the State shall pay all costs of this
appeal, for which let execution issue.  See Tex. Code Crim. Proc. Ann. art. 44.01(f) (Vernon Supp.
2004-05).
PER CURIAM
 




PANEL D:   MCCOY, J., CAYCE,
C.J.; and LIVINGSTON, J.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: February 2, 2006




[1]See Tex. R. App. P. 47.4.